145 N.W.2d 584 (1966)
180 Neb. 778
STATE of Nebraska, Appellee,
v.
Gene STEINHAUSEN, Appellant.
No. 36300.
Supreme Court of Nebraska.
October 21, 1966.
Merril R. Reller, Donald R. Hays, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., H. G. Hamilton, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., SPENCER, BOSLAUGH, BROWER, SMITH, and McCOWN, JJ., and MANASIL, District Judge.
SMITH, Justice.
Defendant, having been convicted of assault with intent to commit rape, was sentenced to 2 years in the penal complex. He has appealed, contending that the district court erred in denying probation.
The evidence establishes that the contention of defendant is without merit. The action of the district court in imposing sentence and denying probation will not be disturbed on appeal unless the record shows an abuse of discretion. See, section 29-2218, R.R.S.1943; State v. Hylton, 175 Neb. 828, 124 N.W.2d 230. There was no abuse in the present case.
The judgment is affirmed.
Affirmed.